EXHIBIT 10.1
FOURTH AMENDMENT TO NOTE AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT (THE “FOURTH AMENDMENT”) DATED AUGUST 10, 2011 TO THE NOTE
AND SECURITY AGREEMENT (THE “AGREEMENT”) DATED AS OF SEPTEMBER 4, 2007 AMONG
SAFESTICH MEDICAL, INC., SAFESTITCH, LLC (COLLECTIVELY THE “BORROWER”) AND THE
UNDERSIGNED LENDERS (“LENDERS”), AS AMENDED.
RECITALS
WHEREAS, Borrower and Lenders (collectively, the “Parties”) are parties to the
Agreement which became effective on September 4, 2007; and
WHEREAS, the Borrowers and Lenders previously amended the Agreement to extend
the Maturity Date (as defined in the Agreement) from June 30, 2010 until
June 30, 2011 and from June 30, 2011 until June 30, 2012, and
WHEREAS, the Borrowers and Lenders desire to again amend the Agreement to extend
the Maturity Date from June 30, 2012 until June 30, 2013.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this Fourth Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:
AMENDMENT
1. Extension of Maturity Date. Section 3 of the Agreement is hereby amended and
restated in its entirety as follows:
Payments of Obligations, including Principal and Interest. The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on June 30, 2013
(the “Maturity Date”).
2. Governing Law. This Fourth Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.
3. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.
4. Entire Agreement. This Fourth Amendment and the Agreement and any schedules
or exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.
5. Interpretation. Any capitalized terms used in this Fourth Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

 





--------------------------------------------------------------------------------



 



6. Counterparts. This Fourth Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.
IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
executed in their names as of the date first written above.

            SAFESTITCH MEDICAL, INC.
      By:   /s/ James J. Martin         Name:   James J. Martin        Title:  
Chief Financial Officer        SAFESTITCH LLC
      By:   /s/ James J. Martin         Name:   James J. Martin        Title:  
Chief Financial Officer   

THE FROST GROUP, LLC

         
By:
  /s/ Jane Hsiao
 
Name: Jane Hsiao    
 
  Title:   Member    

JEFFREY G. SPRAGENS

         
By:
  /s. Jeffrey G. Spragens
 
Name: Jeffrey G. Spragens    

 

Page 2 of 2